DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/21/2021 and 12/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objection/s to the Specification
The title of the invention, “PROJECTION SYSTEM AND PROJECTOR,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Lin (US 20150346469 A1)
Regarding claim 1, Lin teaches a projection system comprising: a first optical system (22); a second optical system (R and/or G) disposed at an enlargement side of the first optical system (22); and a third optical system (top half of L11) disposed at the enlargement side of the second optical system (R and/or G), wherein an intermediate image (Fig. 2 and 4) conjugate with a reduction-side image formation plane is formed between the first optical system (22) and the second optical system (R and/or G), the first optical system (22) includes a first lens (bottom half of L11) disposed in a position closest to the enlargement side in the first optical system (22), the second optical system (R and/or G) includes a mirror (R) having a concave curved surface, the third optical system (top half of L11) includes a second lens (top half of L11) disposed in a position closest to the reduction side in the third optical system (top half of L11), the second lens (top half of L11) having negative power, an effective range of the first lens (bottom half of L11) is located at one side of an optical axis of the first optical system (22), and an effective range of the second lens (top half of L11) is located at other side of the optical axis (Fig. 2-4).
Regarding claim 2, Lin further teaches the second lens (top half of L11) includes a concave curved surface recessed toward the enlargement side, the concave curved surface being a surface facing the reduction side of the second lens (top half of L11; Fig. 2-4).
Regarding claim 3, Lin further teaches the first lens (bottom half of L11) and the second lens (top half of L11) are integrated with each other into an optical element (L11), the optical 
Regarding claim 4, Lin further teaches the first lens (bottom half of L11) includes a concave curved surface recessed toward the reduction side, the concave curved surface being a surface facing the enlargement side of the first lens (bottom half of L11), and a convex surface protruding toward the reduction side, the convex surface being a surface facing the reduction side of the first lens (bottom half of L11), the second lens (top half of L11) includes a convex surface protruding toward the enlargement side, the convex surface being a surface facing the enlargement side of the second lens (top half of L11), and the optical element (L11) is a meniscus lens (Fig. 2-4).
Regarding claim 5, Lin further teaches the second optical system (R and/or G) further includes a meniscus lens (L12/L13) disposed in the optical axis in a position closer to the first optical system (22) than the mirror (R), a surface of the meniscus lens that is a surface facing the first optical system (22) is recessed in a direction away from the first optical system (22), and the mirror (R) is provided on a surface of the meniscus lens (L12/L13) that is a surface opposite the first optical system (22; Fig. 2-4).
Regarding claim 6, Lin further teaches an area where optical density is maximized in an optical path from the reduction-side image formation plane to an enlargement-side image formation plane is located between the second optical system (R and/or G) and the third optical system (top half of L11; Fig. 2-4).


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20190331999 A1, US 10520803 B2, US 10025092 B1, US 20180246302 A1, US 10466452 B2, US 20160116830 A1, US 20100208364 A1, US 7957078 B2, US 8164838 B2, and US 20090116124 A1, disclose projection lens having a common meniscus in the folded light path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882